Citation Nr: 0113482	
Decision Date: 05/11/01    Archive Date: 05/15/01

DOCKET NO.  98-02 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUES

1.  Entitlement to an increased evaluation for a right knee 
disability, currently rated 30 percent disabling.  

2.  Entitlement to an increased evaluation for a left knee 
disability, currently rated 10 percent disabling.  

3.  Entitlement to an increased evaluation for residuals of a 
right radius fracture, currently rated 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1968 and from February 1971 to January 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 RO decision which denied 
an increase in a 10 percent rating for chondromalacia of the 
right knee, increased the rating for chondromalacia of the 
left knee from 0 percent to 10 percent, and denied a 
compensable rating for residuals of a fractured right radius.  
In an April 1998 decision, the RO granted an increased 30 
percent rating for chondromalacia of the right knee, and 
granted an increased 20 percent rating for residuals of a 
fracture of the right radius.  The veteran continued his 
appeal for higher ratings for all three conditions.  In a 
February 2000 decision, the Board denied the claims.

The veteran then appealed to the U.S. Court for Appeals for 
Veterans Claims (Court).  In an August 2000 joint motion, the 
parties (the veteran and VA Secretary) requested that the 
Board's decision be vacated and the case remanded.  By a 
September 2000 order, the Court granted the joint motion.  
The case was subsequently returned to the Board, and in March 
2001, the veteran's representative submitted additional 
written argument. 


REMAND

The joint motion and Court order in this case require 
readjudication of the claims for increased ratings for a 
right knee disability, left knee disability, and residuals of 
a right radius fracture.  The joint motion mentions that a 
new examination may be necessary.  The Board notes that the 
last VA compensation examination is now three years old, and 
a current examination is warranted.  Caffrey v. Brown, 6 
Vet.App. 377 (1994).  Recent treatment records should also be 
obtained.  Murincsak v. Derwinski, 2 Vet.App. 363 (1992).

In view of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO should ask the veteran to 
identify (names, addresses, dates) all VA 
and non-VA medical providers who had 
treated him since 1997 for right knee, 
left knee, and right arm disabilities.  
The RO should then obtain copies of the 
related medical records.

2.  Thereafter, the RO should have the 
veteran undergo a VA examination to 
determine the severity of his right knee 
disability, left knee disability, and 
residuals of a right radius fracture.  
The veteran's claims folder should be 
provided to and reviewed by the examiner, 
and the examination report should note 
that such has been done.  All findings 
necessary for rating the disabilities 
should be set forth in detail (any X-ray 
evidence of arthritis, range of motion in 
degrees, extent of any joint instability, 
objective signs of pain, etc.), and the 
doctor should assess the degree of 
additional limited motion or other 
functional impairment due to pain on use 
or during flare-ups (DeLuca v. Brown, 8 
Vet. App. 202 (1995)).

3.  After assuring compliance with the 
above development, the RO should review 
the claims for increased ratings for a 
right knee disability, left knee 
disability, and residuals of a right 
radius fracture.  The RO should note the 
concerns in the joint motion and Court 
order in this case.  If the claims are 
denied, the RO should provide the veteran 
and his representative with a 
supplemental statement of the case and 
give them an opportunity to respond, 
before the case is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


